Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                     Page 1 of 11
Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                     Page 2 of 11
Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                     Page 3 of 11
Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                     Page 4 of 11
Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                     Page 5 of 11
Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                     Page 6 of 11
Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                     Page 7 of 11
Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                     Page 8 of 11
Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                     Page 9 of 11
Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                    Page 10 of 11
Case 18-25883   Doc 18-2   Filed 11/01/18 Entered 11/01/18 16:52:53   Desc Exhibit
                                    Page 11 of 11
